DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goddard (2,712,962).
Regarding claim 1, Goddard shows a liquid disperser comprising a receiver fitting (the dome shaped element threaded onto the end of 10) sized to receive a pipe or hose (10), the receiver fitting having an outlet (12) and a dispersion head (20, 22) operably attached to the fitting receiver and spaced from the outlet of the receiver fitting, the dispersion head comprising a deflector (20) opposite to and coaxial with the outlet of the receiver fitting (fig 1) and configured to disperse water expelled from the outlet laterally (fig 1, 3).  
Regarding claim 2,  the deflector is at least partially flat (fig 3, surface 28).
Regarding claim 3, the deflector has a concave curvature or convex curvature (fig 3).
Regarding claim 4,  wherein the defector has a concave half torus shape surrounding (fig 3).
Regarding claim 5,  wherein the dispersion head comprises a spike or dispersion head post (22) extending toward the outlet of the receiver fitting.  
Regarding claim 6,  wherein the spike or dispersion head post extends into the outlet of the receiver fitting (fig 1).  
Regarding claim 7,  further comprising a hanging means (any surface of 20 can be used to hang element 20, especially the bend by reference numeral 27) operably attached to the dispersion head.  
Regarding claim 19, the deflector is fixed (fig 1)


Claim(s) 1, 3, 5, 8 and 19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harlow (1,876,669).
Regarding claim 1, Harlow shows a liquid disperser comprising a receiver fitting (10) sized to receive a pipe or hose (fig 1A), the receiver fitting having an outlet (1) and a dispersion head (3, 2) operably attached to the fitting receiver and spaced from the outlet of the receiver fitting, the dispersion head comprising a deflector (2) opposite to and coaxial with the outlet of the receiver fitting (fig 1) and configured to disperse water expelled from the outlet laterally (fig 1).  
Regarding claim 3, the deflector has a concave curvature or convex curvature (fig 1).
Regarding claim 5,  wherein the dispersion head comprises a spike or dispersion head post (3) extending toward the outlet of the receiver fitting.  
Regarding claim 8, further comprising connecting rods (3) operably connecting the dispersion head and the fitting receiver.  
Regarding claim 19, the deflector is fixed (fig 1)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goddard (2,712,962).
Regarding claim 10, Goddard shows all aspects of the applicant’s invention as in claim 1, but fails to disclose that the receiver fitting is sized to receive a pipe or hose having an inner diameter of about 0.5 inches to about 2 inches.  
It is noted that most common spigot or garden hoses have an inner diameter of about 0.5 inches to about 2 inches.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the connecting Goddard do that it is sized to receive a size spigot in order to make the device usable with a common spigot.
Regarding claim 12, Goddard shows all aspects of the applicant’s invention as in claim 1, but fails to disclose the receiver fitting comprises machined threads sized to receive threaded components or a pressure fitting.
The examiner notes that standard spigots have a set of machined male threads.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the receiver fitting have machined female threads that are configured to mate with the male threads of standard spigot in order to have the receiver fitting be easily attachable to a standard spigot.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlow (1,876,669)
Regarding claim 10, Harlow shows all aspects of the applicant’s invention as in claim 1, but fails to disclose that the receiver fitting is sized to receive a pipe or hose having an inner diameter of about 0.5 inches to about 2 inches.  
It is noted that most common spigot or garden hoses have an inner diameter of about 0.5 inches to about 2 inches.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the connecting Harlow do that it is sized to receive a size spigot in order to make the device usable with a common spigot.
Regarding claim 12, Goddard shows all aspects of the applicant’s invention as in claim 1, but fails to disclose the receiver fitting comprises machined threads sized to receive threaded components or a pressure fitting.
The examiner notes that standard spigots have a set of machined male threads.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the receiver fitting have machined female threads that are configured to mate with the male threads of standard spigot in order to have the receiver fitting be easily attachable to a standard spigot.


Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goddard (2,712,962) in view of Beal (4,411,460)
Regarding claim 11, Goddard shows all aspects of the applicant’s invention as in claim 1, but fails to disclose one or more clamps operably attached to the receiver fitting positioned to hold the pipe or hose onto the liquid disperser.  
Beal teaches a garden hose clamp (fig 2)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the garden hose clamp of Beal to connect a hose to the inlet  of Goddard in order to create a leak proof connection.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlow (1,876,669) in view of Beal (4,411,460)
Regarding claim 11, Harlow shows all aspects of the applicant’s invention as in claim 1, but fails to disclose one or more clamps operably attached to the receiver fitting positioned to hold the pipe or hose onto the liquid disperser.  
Beal teaches a garden hose clamp (fig 2) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the garden hose clamp of Beal to connect a hose to the inlet  of Harlow in order to create a leak proof connection.

Response to Arguments
Applicant’s arguments with respect to the pending claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        9/8/2022